Citation Nr: 1759084	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to a rating greater than 10 percent for diabetic peripheral neuropathy of the right lower extremity. 

4. Entitlement to an initial rating greater than 10 percent for diabetic peripheral neuropathy of the left lower extremity.

5.  Entitlement to a separate compensable rating for right diabetic toe ulcers, toe cellulitis, and toe abscess. 

6.  Entitlement to a separate compensable rating for left diabetic toe ulcers, toe cellulitis, and toe abscess.

7. Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2017, the Veteran testified at a video conference hearing before the undersigned; a transcript of that hearing is of record.  

With respect to the TDIU claim, the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Records considered in conjunction with the Veteran's claim for Social Security Administration (SSA) disability benefits were associated with the Veteran's electronic file in September 2017 and indicated that the Veteran's neuropathy, among other things, interfered with his employment.  The Board accordingly finds that this issue is presently before it pursuant to Rice, and must be considered in adjudication of this appeal.

After the Board hearing, additional evidence was associated with the claims file that has not been considered by the Agency of Original Jurisdiction (AOJ).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received after February 2013 and the Veteran has not explicitly requested AOJ consideration of this evidence.  As such, the Board may properly consider such evidence.

The issues of entitlement to service connection for hypertension; separate compensable ratings for bilateral diabetic toe ulcers, toe cellulitis and toe abscess; disabilities, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a May 2004 rating decision, the RO denied the Veteran's claim for service connection for hypertension; he was advised of the RO's decision and of his appellate rights.

2. The Veteran did not initiate an appeal of the RO's decision within one year, nor was new and material evidence received within a year.

3. By a July 2006 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for hypertension; he was advised of the RO's decision and of his appellate rights.

4.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

5. Additional evidence received since the RO's July 2006 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.

6. For the appeal period prior to August 21, 2013, the Veteran's bilateral lower extremity diabetic peripheral neuropathy has manifested as mild incomplete sciatic nerve paralysis with symptoms of burning, pins and needles, and loss of sensation in his feet; he also exhibited decreased vibration in his left foot. 

7. From August 21, 2013, the Veteran's bilateral lower extremity diabetic peripheral neuropathy has manifested as moderately severe incomplete sciatic nerve paralysis with pain while walking, increased symptoms on weight bearing, absent deep tendon reflexes in the ankles and Achilles; absent vibration sensation and decreased cold sensation, trophic changes, pain, paresthesias and/or dysesthesias, as well as numbness.


CONCLUSIONS OF LAW

1. The RO's May 2004 rating decision to deny service connection for hypertension is final.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).

2. The RO's July 2006 rating decision denying the petition to reopen the previously denied claim of entitlement to service connection for a hypertension is final.  38 U.S.C. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2006).

3. New and material evidence has been received to reopen the Veteran's claim for service connection for hypertension. 38 U.S.C.A. §§ 1110, 5108 (West 2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

4. Prior to August 21, 2013, the criteria for disability evaluation in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2017).

5. Prior to August 21, 2013, the criteria for disability evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2017).

6. From August 21, 2013, the criteria for disability evaluation of 40 percent, but no greater, for diabetic peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2017). 

7. From August 21, 2013, the criteria for disability evaluation of 40 percent, but no greater, for diabetic peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence - Hypertension

In the present case, the Veteran's claim for entitlement to service connection for hypertension was last finally denied in a July 2006 rating decision.  At that time, the RO determined that new and material evidence had not been received to reopen the underlying claim for service connection for hypertension.  The RO reported that the Veteran was previously denied service connection for hypertension in a May 2004 rating decision because there was no evidence that this condition began in service, developed as a result of some event or experience in service, or manifested to a compensable degree within one year following the Veteran's discharge from service.  Also, a VA examiner determined that the Veteran's hypertension was not caused by diabetes.  As the claim was not appealed or reopened within the one year period immediately following notification, the decision became final in the absence of new and material evidence.  The RO determined that although the VA treatment records submitted in connection with his February 2006 claim to reopen were new, they did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The evidence did not establish a relationship between the Veteran's hypertension and diabetes mellitus did not show hypertension manifested to a compensable degree within one year of military discharge, or began in or was related to his military service.  

The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  No communication was received from the Veteran regarding his hypertension until August 2010, when he filed a new claim.  38 C.F.R. § 3.156(b) (2006).  Therefore, the July 2006 rating decision became final.  
  
Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).   In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the time of the RO's July 2006 rating decision includes the Veteran's testimony indicating that he was told by his providers that his hypertension was possibly related to his diabetes mellitus.  The Veteran is competent to report information told to him by his providers and the credibility of the evidence is presumed.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 2006 and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.  38 U.S.C. §§  7104 (b), 7105(c), 5108.

II. Increased Rating - Peripheral Neuropathy

The Veteran asserts that ratings in excess of 10 percent for each of his bilateral lower extremities for peripheral neuropathy are warranted.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. §  4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran's diabetic peripheral neuropathy has been rated under Diagnostic Codes 8699-8620.  The hyphenated diagnostic code assigned for the peripheral neuropathy disabilities in this case indicates that an unlisted neurologic disability, under DC 8699, was the service-connected disorder, while the residual conditions (to which the Veteran's peripheral neuropathy disabilities are rated by analogy) are neuritis affecting the sciatic nerve, which are evaluated under diagnostic codes 8620, as incomplete paralysis of the sciatic nerve.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8620.  In that respect, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy. Id.  For complete paralysis, which does not exist in this case, a maximum schedular 80 percent rating is assigned. Id.  

Terms such as "moderate" and "moderately severe" are not defined in the regulatory criteria, and the Board must make considerations as to their applicability to symptoms reported in the record in a manner that is "equitable and just." See 38 C.F.R. § 4.6.

During the appeal period prior to August 21, 2013, the Board finds that based on the evidence of record, the preponderance of the evidence is against finding a rating in excess of 10 percent for the Veteran's peripheral neuropathy of the right and left lower extremities is warranted.  

On review of the record, the Veteran exhibited a burning sensation on the top of his feet and a feeling of pins and needles on the bottom of his feet.  See VA treatment records dated from February through September 2010.   

He was afforded a VA examination in March 2011 VA examination, during which the temperature, color, dorsalis pedis pulse and posterior tibial pulse in the bilateral lower extremities were normal.  There were no trophic changes.  Peripheral nerve reflexes in the bilateral knee, ankle, and plantar flexion were normal.  Sensory examination findings revealed decreased vibration in the left foot only; otherwise, vibration on the right side and pain/pinprick, positions sense, light tough, and dysesthesia were normal in the bilateral lower extremities.  Motor strength testing was 5/5 with hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone was normal and there was no muscle atrophy.  An electrodiagnostic study was normal.  There was no nerve conduction study evidence suggestive of generalized sensory or motor large fiber peripheral neuropathy in the lower extremities.  The examiner determined that paralysis, nerve dysfunction, and neuritis were absent, but there was neuralgia.  The Veteran had discomfort in his feet that sometimes affected his balance due to the loss of sensation in his feet.  

Based on the lay and medical evidence of record, the Board finds that a rating in excess of 10 percent rating for the Veteran's peripheral neuropathy of each of the bilateral lower extremities is not warranted for the period on appeal prior to August 21, 2013.  During this period, the Veteran reported symptoms of burning, pins and needles, and loss of sensation in his feet, which sometimes affected his balance.  The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation.  A VA examination and treatment records noted his reported symptoms along with decreased sensation in both feet as well as decreased vibration in the left foot.  The Board finds that these findings do not approximate the criteria required for a moderately impairment, and an increased 20 percent rating.  There was no muscle atrophy, no trophic changes, no loss of reflexes, and strength was normal.  As such, an increased 20 percent rating for peripheral neuropathy of left and right lower extremities is not warranted for the appeal period prior to August 21, 2013.

The Board acknowledges that the VA examiner diagnosed the Veteran with neuralgia, which would fall under Diagnostic Code 8720 for neuralgia; however, the Board is not changing the diagnostic code that his rating has been assigned (under 8620 for neuritis), as the symptoms of sciatic neuralgia (DC 8720), neuritis (DC 8620), and of incomplete paralysis of the sciatic nerve (DC 8520) are rated under the same criteria.  Here, the Board has taken all symptoms under consideration and rates those symptoms by analogy to the code pertaining neuritis.

For the appeal period from August 21, 2013, the Board finds that based on the evidence of record, a 40 percent rating for the Veteran's peripheral neuropathy of the right and left lower extremities is warranted.  During this period, the Veteran's symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias, as well as numbness were reported as severe and moderate in nature.  See August 21, 2013 and April 2017 VA examination reports.  Also at the time of his August 2013 VA examination, the Veteran had complaints of numbness, tingling, and burning in his feet.  He indicated that neuropathy symptoms in the lower extremities were worse with weight bearing.  He reported that he stubbed his left great toe a few weeks ago, which pulled the nail back and became infected.  At the time of the examination, there was drainage on a bandage.  On neurologic examination, deep tendon reflexes of the knee were 1+ and absent in the ankle.  The examiner reported that neurological findings showed loss of vibratory sensation in the feet to the metatarsal phalangeal joint of the toe in the bilateral extremities and absent Achilles deep tendon reflexes.  Vibration and cold sensations were decreased in the bilateral lower extremities.  The examiner described the peripheral neuropathy as mild incomplete paralysis of the sciatic nerve in the bilateral lower extremities.   

VA treatment records included a February 2017 podiatry consult in which, sensation was diminished in the bilateral feet.  

On April 2017 VA diabetic sensory-motor peripheral disability benefits questionnaire examination, the Veteran reported that he had numbness and sharp pains in both feet.  On examination, light touch/monofilament testing was decreased in the right ankle/lower leg and normal on the left side and absent, bilaterally, in the ankle/toes.  Vibration sensation was absent in the bilateral lower extremities.  The Veteran had trophic changes (characterized by loss of extremity hair, smooth, shiny skin, etc.) attributable to diabetic peripheral neuropathy, which were described as smooth, hairless calves.  The examiner described the Veteran's diabetic peripheral neuropathy as moderate incomplete paralysis of the sciatic and femoral nerves.  The Veteran's peripheral neuropathy of the lower extremities impacted his ability to work due to pain with walking.  

Based on the lay and medical evidence of record, the Board finds that a rating in excess of 40 percent rating for the Veteran's peripheral neuropathy of each of the bilateral lower extremities is not warranted for the period on appeal from August 21, 2013.  During this period, the Veteran reported that he has pain while walking, increased symptoms with weight bearing, and severe to moderate symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias, as well as numbness.  The Veteran is competent to testify to such lay observable symptomatology.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a rating in excess of 40 percent.  VA examinations and treatment records noted the Veteran's complaints and showed that his deep tendon reflexes were absent in the ankles and Achilles; vibration sensation was absent and cold sensation was decreased in the bilateral lower extremities; and there were trophic changes described as smooth, hairless calves.  The clinical record corresponds with a disability rating of 40 percent under DC 8620 for moderately severe paralysis of the lower left and right extremities.  The Veteran is not entitled to a higher rating because the record does not contain competent credible evidence of complete paralysis of either foot or muscles below either knee, or severe paralysis with marked atrophy.

The Board concludes that a moderately severe incomplete paralysis has been present for the appeal since August 21, 2013, in both the left and right lower extremities.  As such, a 40 percent disability evaluation, but no higher, from August 21, 2013, will be assigned for each extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with regard to the disability at issue.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for hypertension is reopened.

Prior to August 21, 2013, entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity is denied. 

Prior to August 21, 2013, entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity is denied.

From August 21, 2013, entitlement to a 40 percent rating for diabetic peripheral neuropathy of the right lower extremity, but no higher, is granted subject to the statutes and regulations applicable to the payment of monetary benefits. 

From August 21, 2013, entitlement to a 40 percent rating for diabetic peripheral neuropathy of the left lower extremity, but no higher, is granted subject to the statutes and regulations applicable to the payment of monetary benefits.


REMAND

There is evidence suggestive that the Veteran has diabetic toe ulcers, toe cellulitis, and toe abscess that are related to his service-connected diabetic peripheral neuropathy of the bilateral lower extremities.  During the August 2013 VA examination, the examiner reported that the Veteran had a sore on his left great toe that was transient and did not require an addition disability benefits questionnaire at the time.  Subsequent VA treatment records dated in December 2015 reported toe blisters of three month duration, and in January and February 2017 included such diagnoses as cellulitis, abscess of toe, and diabetic ulcer on toes.  During the June 2017 hearing, the Veteran indicated that symptoms of his peripheral neuropathy of the bilateral lower extremities, included loss of sensation in his toes/feet and a diminished healing process, which led to toe injuries and infections.  See hearing testimony p. 11.  For this reason, the Board finds that a VA examination is necessary to assist in assessing the current severity, of any toe manifestations of the diabetic peripheral neuropathy, if present, including differentiating any reported symptoms that are due to non-service-connected disorder(s).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).
The Board notes that, inasmuch as resolution of the newly opened claim for service connection for hypertension as well as the higher rating claims being remanded herein may well have a bearing on the claim for a TDIU, these claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As any action on the TDIU claim, at this juncture, would, be premature, this matter is being remanded, as well.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records dated after February 2017.

2. The evidence of record supports the need for a VA opinion for the hypertension claim.  Procure such an opinion.

(a) In the present case, the Board notes that the record contains a March 2011 VA opinion indicating, in effect, that it is unlikely that the Veteran's hypertension is secondary to or has been worsened by his diabetes mellitus and an April 2017 opinion indicating that the Veteran's hypertension was not due to renal dysfunction.  These opinions are inadequate, because the examiners did not provide any rationale for their opinions.  An addendum opinion-based on full review of the record and supported by stated rationale required is required.  

(b) The examiner should review the electronic claims file. 

(c) The examiner shall opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension: 

(i) was caused by the Veteran's service-connected disabilities, including PTSD and diabetes mellitus with nephropathy and erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, voiding dysfunction, and bilateral diabetic retinopathy with nuclear cataracts; or 

(ii)  was aggravated beyond its natural progression by the Veteran's service-connected disabilities, including PTSD and diabetes mellitus with nephropathy and erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, voiding dysfunction, and bilateral diabetic retinopathy with nuclear cataracts.

The examiner should consider all pertinent medical and lay evidence, including the Veteran's June 2017 testimony indicating that he was told by his providers that his hypertension was possibly related to his diabetes mellitus. The examiner should provide reasons for the opinions.

3. Schedule the Veteran for an examination to identify and assess the presence and severity of any toe abnormalities (including diabetic toe ulcers, toe cellulitis, and toe abscess), including to help determine if the reported symptoms are due to service-connected diabetic peripheral neuropathy of the bilateral lower extremities, diabetes mellitus, or any non-service-related cause.  The examiner should specifically comment on the relationship between any identified toe abnormality and the service-connected diabetic peripheral neuropathy of the bilateral lower extremities and diabetes mellitus.  The Veteran's claims file and a separate copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.  

The examiner should consider that on August 2013 VA examination, the examiner reported that the Veteran had a sore on his left great toe. Subsequent VA treatment records dated in December 2015 reported toe blisters of three month duration, and in January and February 2017 included such diagnoses as cellulitis, abscess of toe, and diabetic ulcer on toes.  During the June 2017 hearing, the Veteran testified that symptoms of his peripheral neuropathy of the bilateral lower extremities, included loss of sensation in his toes/feet and a diminished healing process, which led to toe injuries and infections.  See hearing testimony p. 11.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

4. Then, after completing any other development deemed necessary, readjudicate the issues of entitlement to service connection for hypertension; a separate compensable rating for toe manifestations of diabetic peripheral neuropathy; and entitlement to a TDIU. 

5. If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


